Exhibit 10.16

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

WELLS FARGO FINANCIAL PREFERRED CAPITAL, INC.,

 

AND

 

FSB FINANCIAL, LTD.

 

Dated June 8, 2005

 

$75,000,000



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (“Agreement”) is made as of the 8th day of
June, 2005, by and between FSB FINANCIAL, LTD. (“Borrower”), a Texas limited
partnership with its principal office located at 110 West Randol Mill Road Suite
100, Arlington, Texas 76011, and WELLS FARGO FINANCIAL PREFERRED CAPITAL, INC.
(“WFFPC”), an Iowa corporation with its principal office located at 800 Walnut,
Des Moines, Iowa 50309.

 

BACKGROUND

 

Borrower has requested and WFFPC has agreed to make available to Borrower a
secured revolving credit facility in the initial principal amount of
$75,000,000, all on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1 Certain Definitions. The terms defined in this Section 1.1, whenever
used and capitalized in this Agreement shall, unless the context otherwise
requires, have the respective meanings herein specified.

 

“Adjusted Tangible Net Worth” means, as of any date of determination, Tangible
Net Worth minus the aggregate amount of Borrower’s Receivables included in its
Tangible Net Worth that are 120 days or more delinquent on a contractual aging
basis.

 

“Advance” means each advance of the Loan made to Borrower pursuant to Section
2.1 hereof.

 

“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to WFFPC pursuant to Section 6.2:

 

Collateral Performance Indicator

--------------------------------------------------------------------------------

  

Applicable

Margin

--------------------------------------------------------------------------------

 

Less than or equal to 7.0%

   87 %

Greater than 7.0% but less than or equal to 8.0%

   86 %

Greater than 8.0% but less than or equal to 9.0%

   85 %

Greater than 9.0% but less than or equal to 10%

   84 %

Greater than 10%

   83 %

 

“Affiliate” means (i) any person who or entity which directly or indirectly
owns, controls or



--------------------------------------------------------------------------------

holds 5% or more of the outstanding beneficial interest in Borrower; (ii) any
entity of which 5% or more of the outstanding beneficial interest is directly or
indirectly owned, controlled, or held by Borrower; (iii) any entity which
directly or indirectly is under common control with Borrower; (iv) any officer,
director, partner or employee of Borrower or any Affiliate; or (v) any immediate
family member of any person who is an Affiliate. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract, or otherwise.

 

“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified or supplemented from time
to time.

 

“Availability Statement” means the certificate in substantially the form of
Exhibit B hereto to be submitted by Borrower to WFFPC in accordance with the
provisions of Section 2.1 and Section 3.3 hereof.

 

“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.

 

“Base Rate” means from the date of determination the LIBOR Rate for such date.

 

“Books and Records” means all of Borrower’s original ledger cards, payment
schedules, credit applications, contracts, lien and security instruments,
guarantees relating in any way to the Collateral and other books and records or
transcribed information of any type, whether expressed in electronic form in
tapes, discs, tabulating runs, programs and similar materials now or hereafter
in existence relating to the Collateral.

 

“Borrower” means FSB Financial, Ltd., a Texas limited partnership, and its
respective successors and assigns.

 

“Borrower’s Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.

 

“Borrowing Base” means, as of the date of determination, an amount up to Advance
Rate of the aggregate balance of outstanding WFFPC Receivables that are Eligible
Receivables net of any unearned interest, fees, commissions, discounts,
holdbacks, post-purchase add-on insurance premiums and reserves that are
otherwise included by Borrower in identifying the balance outstanding on its
Receivables.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.

 

“Capital Base” means the sum of Borrower’s Adjusted Tangible Net Worth plus
Subordinated Debt.

 

“Charge-off” or “Charged-off”, when used in reference to Receivables, means the
cumulative Principal Balance (less applicable discounts, if any) of an account
or accounts written off, net of recoveries.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.

 

“Collateral” means:

 

(i) All WFFPC Receivables, now owned or existing or hereafter arising or
acquired;

 

(ii) All collateral, security and guaranties now or hereafter in existence for
any of the WFFPC Receivables;

 

(iii) All insurance related to any of the WFFPC Receivables, to any collateral
or security for any of the WFFPC Receivables or to any obligor in respect of any
of the WFFPC Receivables and all proceeds of such insurance (including, without
limitation, all non-filing insurance, credit insurance and credit life insurance
related to any of the WFFPC Receivables, to any collateral or security for any
of the WFFPC Receivables, or to any obligor in respect of any WFFPC Receivables
and all proceeds of such insurance);

 

(iv) All of Borrower’s Books and Records related to any of the WFFPC Receivables
including all computers and computer related equipment, tapes and software;

 

(v) All notes, drafts, deposit accounts, acceptances, documents of title, deeds,
policies and policies or certificates of insurance (including without limitation
credit insurance, credit life insurance, non-filing insurance and title
insurance) and securities (domestic and foreign) and letter of credit rights now
or hereafter owned by Borrower or in which Borrower has or at any time acquires
an interest in connection with any of the WFFPC Receivables;

 

(vi) All of Borrower’s Accounts, Documents, Instruments, General Intangibles and
Chattel Paper as defined in Section 1.2(b) of this Agreement, now owned or
existing or hereafter arising or acquired related to the WFFPC Receivables, and
all payment obligations owed to Borrower, now owned or existing or hereafter
arising or acquired solely relating to the WFFPC Receivables; together with all
collateral, security and guaranties now or hereafter in existence for any of the
foregoing related to the WFFPC Receivables; and

 

(vii) All cash and non-cash proceeds of all the foregoing.

 

“Collateral Performance Indicator” means as of the end of each testing period
the sum of (i) (a) monthly average of WFFPC Receivables greater than 60 days
contractually past due as of the end of the last three calendar months, divided
by (b) average total WFFPC Receivables as of the end of the last three calendar
months and (ii) (a) net charge-offs of WFFPC Receivables for the 12 month period
ending on such date, divided by (b) average net WFFPC Receivables outstanding
during such twelve month period.

 

“Collections” means payment of principal, interest and fees on WFFPC
Receivables, the cash and non-cash proceeds realized from the enforcement of
such Receivables and any security therefor, or the Collateral, proceeds of
credit, group life or non-filing insurance, or proceeds of insurance on any
personal property which is part of the collateral for the Receivables.

 

“Commitment” means the maximum principal amount which WFFPC has agreed may be
loaned to Borrower pursuant to Article 2 hereof, being, on the date hereof,
$75,000,000.

 

3



--------------------------------------------------------------------------------

“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property in connection therewith, and laws
with respect to protection of consumers’ interests in connection with such
transactions, including without limitation, any usury laws, the Federal Consumer
Credit Protection Act, the Federal Fair Credit Reporting Act, the Magnuson-Moss
Warranty Act, the Federal Trade Commission’s Rules and Regulations and
Regulations B and Z of the Federal Reserve Board, as any of the foregoing may be
amended from time to time.

 

“Credit Documents” means this Agreement, the Note, the Subordination
Agreement(s), the Custodian Agreement(s) and any and all additional documents,
instruments, agreements and other writings executed and delivered pursuant to or
in connection with this Agreement.

 

“Custodian” means, initially, Steve Burke.

 

“Custodian Agreement” means that certain Custodian Agreement dated of even date
herewith by and between WFFPC, Borrower, and an individual custodian,
substantially in the form attached hereto as Exhibit C, as the same may be
amended, modified, restated or extended from time to time.

 

“Debt” means, as of the date of determination, all of Borrower’s outstanding
indebtedness (other than deferred loan origination fees of Borrower and
non-recourse obligations owing to a Special Purpose Subsidiary) including
without limitation (a) all loans made by WFFPC to Borrower; (b) Borrower’s
accounts payable as of the date of determination; (c) Borrower’s income tax
liabilities; (d) Borrower’s mortgages; (e) Borrower’s deposits and debenture
instruments; (f) Borrower’s Subordinated Debt; and (g) indebtedness owing to
SSB.

 

“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

 

“EBITDA Ratio” means Borrower’s earnings before payments of interest, taxes,
depreciation and amortization expense for the twelve month period ending on the
date of determination, net of the amount of any WFFPC Receivables to be charged
off, that have not been charged off under Section 6.4(d), as a percent of
interest expense during such twelve month period in accordance with GAAP
principles pursuant to Section 6.4 of this Agreement. Any increase during such
twelve month period in the shortfall between Borrower’s Allowance for Loan
Losses and the applicable Minimum Allowance for Loan Losses shall be subtracted
from Borrower’s reported earnings for purposes of identifying Borrower’s
“earnings” as that term is used in this formula. WFFPC may also, in its
reasonable discretion, disregard extraordinary or non-recurring income or
expense experienced by Borrower during the testing period for purposes of
determining Borrower’s EBITDA Ratio, provided that gains realized by Borrower
from the sale of Receivables shall not be deemed extraordinary or non-recurring
for purposes of this formula.

 

“Eligible Receivables” means, as of the date of determination, WFFPC Receivables
(net of unearned interest and unearned discounts) which are Chattel Paper, which
conform to the warranties set forth in Section 4.1 hereof, in which WFFPC has a
validly perfected first priority and only Lien, and which are not any of the
following: (i) Receivables for which a payment is more than 30 days past due on
a contractual basis at the time they are first submitted for qualification as
WFFPC Receivables; (ii) Receivables for which a payment is more than 60 days
past due on a

 

4



--------------------------------------------------------------------------------

contractual basis; (iii) Receivables in litigation, foreclosure or repossession;
(iv) Receivables subject to bankruptcy proceedings or the account debtor with
respect to which is a debtor under the Bankruptcy Code; (v) Receivables from
officers, employees or partners of Borrower or any Affiliate; (vi) Receivables
which have been deferred or extended by Borrower (not including deferrals or
extensions by Borrower’s predecessor in title to such Receivables) for one month
more than two times during any twelve (12) month period; (vii) Receivables which
have been re-written or the original terms have been otherwise modified; (viii)
Receivables arising from deficiency balance accounts; (ix) Interest Only
Accounts; (x) Receivables with an original term greater than 72 months; (xi)
electronic chattel paper; (xii) Receivables which are payable by their terms
more frequently than monthly; (xiii) Receivables which, in WFFPC’s reasonable
credit discretion, do not constitute acceptable collateral.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to refer to any successor sections.

 

“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.

 

“Existing Long-Term Unsecured Debt” means the indebtedness of Borrower listed on
Exhibit H attached hereto and made part hereof.

 

“GAAP” means generally accepted accounting principles applied on a consistent
basis, in accordance with the Statement of Auditing Standards No. 69, “The
Meaning of Present Fairly in Conformity with Generally Accepted Accounting
Principles in the Independent Auditor’s Report” (SAS 69) or superseding
pronouncements, issued by the Auditing Standards Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or in such other statements by such other entity as WFFPC
may reasonably approve, which are applicable in the circumstances as of the date
in question. The requirement that such principles be applied on a consistent
basis shall mean that the accounting principles observed in a current period are
comparable in all material respects to those applied in a preceding period, or,
in the event of a material change in any accounting principle from that observed
in any previous period (i) financial reports covering preceding periods during
the term of this Agreement are restated to reflect such change and provide a
consistent basis for comparison among periods and (ii) the financial covenants
set forth in Section 6.4 shall be adjusted as determined by WFFPC to reflect
similar performance standards as those measured by the existing covenants using
the previously observed accounting principles.

 

“Intangible Assets” means all assets of any person or entity which would be
classified in accordance with GAAP as intangible assets, including without
limitation (a) all franchises, licenses, permits, patents, applications,
copyrights, trademarks, trade names, goodwill, experimental or organization
expenses and other like intangibles, and (b) unamortized debt discount and
expense and unamortized stock discount and expense.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the from of Exhibit G-2 to this Agreement, to be executed and
exchanged by WFFPC and such other creditors of Borrower as WFFPC shall require
including, without limitation, SSB pursuant to Section 5.1(f) of this Agreement,
as the same may be amended, modified, restated or extended from time to time.

 

5



--------------------------------------------------------------------------------

“Interest-Only Accounts” means those Receivables on which collections are
applied entirely to interest and expense charges, with no portion thereof being
required to reduce the principal balance on the loan prior to the stated
maturity of such accounts.

 

“LIBOR Rate” means the 30-Day London Interbank Offered Rate for any day as found
in the Wall Street Journal, Interactive Edition, or any successor edition or
publication.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

“Loan” means the aggregate principal amount advanced by WFFPC to Borrower
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs incurred in connection therewith.

 

“Loan Availability” means the amount available for Advances under this Agreement
on any date as determined in accordance with the Availability Statement
submitted to WFFPC on such date in accordance with Section 3.3.

 

“Minimum Allowance for Loan Loss” shall mean an amount, inclusive of a
traditional allowance for loan loss and unearned discount, equal to the greater
of (a) the “total estimated remaining loss dollars” as computed in Borrower’s
quarterly “Lifetime Remaining Loss Projections”; or (b) an amount pursuant to
the recommendation of the independent certified public accountant preparing
Borrower’s financial statements. Notwithstanding the foregoing, the traditional
allowance for loan loss, noted in the preceding paragraph, will be maintained in
an amount sufficient to meet or exceed Office of Thrift Supervision loss reserve
requirements.

 

“Note” means the promissory note of Borrower in favor of WFFPC in substantially
the form of Exhibit E to this Agreement, evidencing the obligation of Borrower
to repay the Loan, and any and all amendments, renewals, replacements or
substitutions therefor.

 

“Obligations” means each and every draft, liability and obligation of every type
and description which Borrower may now or at any time hereafter owe to WFFPC
(whether such debt, liability or obligation now exists or is hereafter created
or incurred, whether it arises in a transaction involving WFFPC alone or in a
transaction involving other creditors of Borrower, and whether it is direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several), and
including specifically, but not limited to, all indebtedness of Borrower arising
under this Agreement or the Note, including, without limitation, all Loans.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrower or any
affiliate of Borrower.

 

“Principal Balance”, when used in reference to a WFFPC Receivable, means the
gross balance

 

6



--------------------------------------------------------------------------------

owed with respect to the Receivable on the date of measurement minus any
unearned finance charges included in that balance by Borrower and without
consideration of discounts and or reserves taken by Borrower with respect to the
Receivable.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Receivables” means all lien, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing time sale transactions acquired, by Borrower.

 

“Request for Advance” means the certificate in the form attached hereto as
Exhibit A to be delivered by Borrower to WFFPC as a condition of each Advance
pursuant to Section 2.5 hereof.

 

“Restricted Payments” means payments by Borrower which constitute (a)
distributions of any kind with respect to Borrower’s equity or any warrants,
rights or options to purchase or otherwise acquire any equity interests in the
Borrower or (b) payments of principal or interest on Subordinated Debt.

 

“Schedule of Receivables and Assignment” means a schedule in the form of Exhibit
F to this Agreement to be submitted by Borrower to WFFPC pursuant to Section 2.1
and Section 3.3 hereof, describing the Receivables assigned and pledged to
WFFPC, for the benefit of WFFPC, on the date hereof and thereafter for the
period to which such schedule relates and confirming the assignment and pledge
of such Receivables.

 

“Senior Debt” means all Debt of Borrower other than Subordinated Debt.

 

“Senior Debt to Capital Base Ratio” means the ratio of Senior Debt to Capital
Base.

 

“Special Purpose Subsidiary” means a subsidiary of Borrower which is formed and
operated for the purpose of purchasing Receivables from Borrower on a cash,
non-recourse basis. Borrower shall have no liability for the debts of any
Special Purpose Subsidiary.

 

“SSB” means Southwest Securities Bank.

 

“Subordinated Debt” means any indebtedness of Borrower for borrowed money
(including the Existing Long-Term Unsecured Debt) and which shall contain
provisions subordinating the payment of such indebtedness and the liens and
security interests securing such indebtedness to Senior Debt, in form, substance
and extent acceptable to WFFPC, in its sole discretion provided, however, that
Borrower’s indebtedness to SSB incurred in connection with SSB’s funding of
Borrower’s purchase of Receivables shall not be deemed Subordinated Debt.

 

“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements substantially in the from of
Exhibit G-1 to this Agreement, to be executed and delivered to WFFPC by each
holder of Subordinated Debt pursuant to Section 5.1(f) of this Agreement, as the
same may be amended, modified, restated or extended from time to time.

 

“Subsidiary” of any entity means any corporation of which such entity directly
or indirectly

 

7



--------------------------------------------------------------------------------

owns or controls at least a majority of the outstanding stock having general
voting power. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Tangible Net Worth” means, at any date, all amounts which, in conformity with
GAAP, would be included as equity on a balance sheet excluding therefrom: (a)
goodwill, including any amounts, however designated, that represents the excess
of the purchase price paid for assets over the book value assigned thereto by
Borrower, (b) patents, trademarks, trade names, and copyrights, (c) loans and
advances to any partner, stockholder, director, officer, or employee of the
company or any Affiliate or Subsidiary of Borrower, (d) all other assets which
are properly classified as intangible assets in conformity with GAAP, and (e)
the amount of any WFFPC Receivables to be charged off, that have not been
charged off under Section 6.4(d).

 

“Termination Date” means the earlier of (a) June 7, 2008, as such date may be
extended from time to time in writing; or (b) the date on which the Commitment
is terminated and the Loan becomes due and payable pursuant to Section 9.1.

 

“Total Liabilities” means all liabilities of Borrower, as determined in
accordance with GAAP.

 

“WFFPC Receivables” means Receivables of Borrower which have been assigned or
pledged to WFFPC pursuant to the terms set forth in this Agreement.

 

“WFFPC” means Wells Fargo Financial Preferred Capital, Inc., an Iowa
corporation, and its respective successors and assigns.

 

“WFFPC Debt” means all Debt of Borrower to WFFPC.

 

“WFFPC Debt to Capital Base Ratio” means the ratio of WFFPC Debt to Capital
Base.

 

“WFFPC Receivables Account” means the bank account established by Borrower
pursuant to Section 3.4 of this Agreement for the purpose of depositing proceeds
of Collateral.

 

Section 1.2 Rules of Construction.

 

(a) Accounting Term. Except as otherwise provided herein, financial and
accounting terms used in the foregoing definitions or elsewhere in this
Agreement shall be defined in accordance with GAAP.

 

(b) Uniform Commercial Code. Except as otherwise provided herein, terms used in
the foregoing definitions or elsewhere in this Agreement that are defined in the
Uniform Commercial Code, including without limitation, “Accounts”, “Documents”,
“Instruments”, “General Intangibles”, and “Chattel Paper” shall have the
respective meanings described to such terms in the Uniform Commercial Code as in
effect in the State of Iowa from time to time.

 

8



--------------------------------------------------------------------------------

ARTICLE 2

THE REVOLVING CREDIT FACILITY

 

Section 2.1 The Loan. Until the Termination Date and subject to the terms and
conditions of this Agreement, WFFPC shall, upon the prior application of
Borrower, from time to time, make Advances to Borrower on or after the date of
this Agreement, which Borrower may repay and reborrow from time to time, in the
maximum principal amount at any one time outstanding not to exceed the lesser of
the amount of the Commitment or the Borrowing Base in effect as of the date of
determination, as follows:

 

(a) WFFPC shall establish on its books an account in the name of Borrower (the
“Borrower’s Loan Account”). A debit balance in Borrower’s Loan Account shall
reflect the amount of Borrower’s indebtedness to WFFPC from time to time by
reason of Advances and other appropriate charges (including, without limitation,
interest charges) hereunder. At least once each month, WFFPC shall provide to
Borrower a statement of Borrower’s Loan Account which statement shall be
considered correct and accepted by Borrower and conclusively binding upon
Borrower unless Borrower notifies WFFPC to the contrary within 30 days of
WFFPC’s providing such statement to Borrower.

 

(b) Borrower shall prepare a completed Availability Statement as of each month
end and forward such statement to WFFPC by the 20th day of the following month.

 

(c) Each Advance made hereunder shall, in accordance with GAAP, be entered as a
debit to Borrower’s Loan Account, and shall be in a principal amount which, when
aggregated with all other Advances then outstanding, shall not exceed the lesser
of the then effective Borrowing Base or Commitment.

 

(d) The Loan shall be due and payable to WFFPC on the Termination Date. Upon the
occurrence of an Event of Default, WFFPC shall have rights and remedies
available to it under Article 9 of this Agreement.

 

Section 2.2 The Note. The indebtedness of Borrower to WFFPC hereunder shall be
evidenced by a Note executed by Borrower in favor of WFFPC, which shall be
substantially in the form of Exhibit E of this Agreement, dated the same date as
this Agreement. The principal amount of the Note will be $75,000,000; provided,
however, that notwithstanding the face amount of the Note, Borrower’s liability
under the Note shall be limited at all times to its actual indebtedness
(principal, interest and fees) then outstanding and owing to WFFPC hereunder.

 

Section 2.3 Method of Payment. Borrower shall make all payments of principal and
interest on the Note in lawful money of the United States of America and in
funds immediately available by wire transfer, to WFFPC at its address which
appears in the signature page of this Agreement or at such other address as
WFFPC otherwise directs. Whenever any payment is due on a day, which is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and interest shall be paid for such extended time.

 

Section 2.4 Interest.

 

(a) In the absence of an Event of Default or Default hereunder and prior to
maturity, the outstanding balance of the Obligations will bear interest at an
annual rate equal to the

 

9



--------------------------------------------------------------------------------

Base Rate plus 2.25% through and including the calendar month ending June 30,
2005 and thereafter as adjusted to an annual rate equal to the Base Rate plus
the applicable margin as determined below (“Margin Rate”) then in effect. The
Margin Rate shall be adjusted monthly, effective as of the first day of each
month, and shall be based upon the written monthly financial statement for the
immediately preceding calendar month prepared by Borrower and submitted to
WFFPC. The Margin Rate shall be determined according to the following formula
(provided, no downward adjustment in the Margin Rate shall be permitted during
the existence of an Event of Default or Default):

 

(i) if Borrower’s Senior Debt to Capital Base Ratio as of the end of the
previous month is 5.0 to 1 or less, the Margin Rate is 2.25%;

 

(ii) if Borrower’s Senior Debt to Capital Base Ratio as of the end of the
previous month is more than 5.0 to 1 but less than or equal to 6.0 to 1, the
Margin Rate is 2.35%;

 

(iii) if Borrower’s Senior Debt to Capital Base Ratio as of the end of the
previous month is greater than 6.0 to 1, the Margin Rate is 2.40%.

 

Interest shall be payable monthly in arrears on the first day of each month
commencing on the first such date after the first Advance under the Loan and
continuing until the Commitment is terminated and Borrower’s indebtedness
thereunder is paid in full. Interest as provided hereunder will be calculated on
the basis of a 360 day year and the actual number of days elapsed. The rate of
interest provided for hereunder is subject to increase or decrease when and as
the Base Rate increases or decreases in an amount corresponding to the change in
the Base Rate, as well as when and as the Margin Rate increases or decreases in
an amount corresponding to the change in the Margin Rate. Any such change in
interest rate hereunder shall take effect the first day of the month following a
change in the Base Rate or Margin Rate, as the case may be. WFFPC shall
determine each interest rate applicable to Advances hereunder, and its
determination thereof shall be conclusive and binding except in cases of
manifest error or willful misconduct; provided, however, if Borrower timely
objects to the statement of Borrower’s Loan Account in accordance with Section
2.1(a), and the resolution of such objection is a restatement of such statement
resulting in a change in the Margin Rate, then WFFPC shall (i) apply any
resulting overpayment of interest to principal and (ii) adjust the interest rate
applicable to Advances accordingly.

 

(b) Notwithstanding the foregoing, in the event that the amount of interest
payable to WFFPC pursuant to Section 2.4(a) for any month is less than $10,000,
Borrower shall pay to WFFPC a fee equal to the difference between the amount of
interest payable and $10,000.

 

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default or Default hereunder, including after
maturity and before and after judgment, Borrower hereby agrees to pay to WFFPC
interest on the outstanding principal balance of the Loan and, to the extent
permitted by law, overdue interest with respect thereto, at the rate of 2.50%
per annum above the rate described in subparagraph (a) above.

 

(d) The parties acknowledge that Borrower has pre-paid $100,000 in interest
payable hereunder.

 

Section 2.5 Advances.

 

(a) Borrower shall notify WFFPC in writing not later than 10:00 a.m., Des
Moines,

 

10



--------------------------------------------------------------------------------

Iowa, time, on the date of each requested Advance under the Commitment,
specifying the date, amount and purpose of the Advance. Such notice shall be in
the form of the Request for Advance attached as Exhibit A, shall be certified by
the President or Treasurer (or such other authorized person as Borrower directs
from time to time) of Borrower. Upon delivery of each such Request for Advance,
Borrower shall be automatically deemed affirmed and true and correct as of the
date of the requested Advance:

 

(i) the aggregate amount of the requested Advance, which shall be in multiples
of $5,000 but not less than the lesser of $5,000 or the unborrowed balance of
the Commitment;

 

(ii) confirmation of Borrower’s compliance with Sections 2.1(c), 6.4 and 7.1
through 7.11 both immediately prior to and after making such Advance; and

 

(iii) the representations and warranties set forth in Article 4 are true and
correct as of the date of the Advance; no Event of Default or Default has
occurred and is then continuing; and there has been no material adverse change
in Borrower’s financial condition, operations or business or the Collateral
since the date of the monthly and audited annual financial statements most
recently delivered by Borrower to WFFPC pursuant to this Agreement.

 

(b) Subject to the satisfaction of the conditions set forth in Section 2.5(a)
and 5.2, and the other terms of this Agreement, WFFPC shall make the requested
Advance, in its discretion, either (a) by wiring such amount to an account
designated by Borrower and in Borrower’s name, or (b) by payment by WFFPC
directly to SSB for any amounts then owing to SSB by Borrower in connection with
Receivables that SSB has released from its lien for designation as WFFPC
Receivables, or (c) in such other manner as shall be mutually agreed upon by
Borrower and WFFPC, all not later than 5:00 p.m., Des Moines, Iowa, time on the
day of the requested Advance.

 

(c) Each request for an Advance pursuant to this Section 2.5 shall be
irrevocable and binding on Borrower.

 

Section 2.6 Prepayment.

 

(a) Optional Prepayments. Borrower may prepay the Loan from time to time, in
full or in part without premium or penalty, provided that (i) in the event
Borrower repays the Loan and terminates this Agreement in full prior within one
year from the Termination Date, Borrower shall pay a sum equal to 0.50% of the
Commitment as a prepayment penalty; (ii) in the event Borrower repays the Loan
in full and terminates this Agreement within two years from the Termination Date
but not within one year from the Termination Date, Borrower shall pay a sum
equal to 1.0% of the Commitment as a prepayment penalty; (iii) in the event
Borrower repays the Loan in full and terminates this Agreement within three
years from the Termination Date, but not within two years from the Termination
Date, Borrower shall pay a sum equal to 1.5% of the Commitment as a prepayment
penalty; (iv) prepayments shall be in a minimum amount of $10,000 and $10,000
increments in excess thereof; and (v) partial prepayments prior to the
Termination Date shall not reduce WFFPC’s Commitment under this Agreement and
may be reborrowed, subject to the terms and conditions hereof for borrowing, and
partial prepayments will be applied first to accrued interest and fees and then
to outstanding Advances. Notwithstanding the foregoing, Borrower shall not be
obligated for the payment of any such prepayment fee if (x) (1) Borrower
requests that the

 

11



--------------------------------------------------------------------------------

Commitment be increased by a commercially reasonable amount from a credit
perspective, (2) Borrower has available capital to support such growth, (3) no
Event of Default or Default has occurred under the Loan Agreement and (4) WFFPC
does not agree to such increase or (y) the Loan is repaid out of normal cash
flow or proceeds received as a result of an issuance of a securitization or
commercial paper conduit.

 

(b) Mandatory Prepayments. In the event that amounts outstanding hereunder at
any time exceed the Borrowing Base (whether established by an Availability
Statement or otherwise) Borrower shall pay to WFFPC immediately and without
demand or notice of any kind required, the amount by which Borrower’s
indebtedness hereunder exceeds the Borrowing Base then applicable, together with
all accrued interest on the amount so paid and any fees and costs incurred in
connection therewith.

 

ARTICLE 3

SECURITY

 

Section 3.1 Security Interest. To secure the payment and performance of the
Obligations, Borrower hereby grants to WFFPC a continuing general Lien on and a
continuing security interest in all of the Collateral, wherever located, whether
now owned or hereafter acquired, existing or created, together with all
replacements and substitutions therefor, and the cash and non-cash proceeds
thereof. Borrower shall promptly deliver the original WFFPC Receivables part of
the Collateral to the Custodian if such Receivables are not already in the
Custodian’s possession and shall assign a code to such Receivables which
identify them as Collateral on Borrower’s system of accounting for its
Receivables.

 

Section 3.2 Financing Statements. Borrower consents to WFFPC’s filing of
financing statements with the appropriate office or offices in form sufficient
to perfect WFFPC’s security interest in the Collateral which can be perfected by
filing a financing statement.

 

Section 3.3 Documents to be Delivered to WFFPC. Concurrently with the execution
and delivery of this Agreement and, thereafter, by the 20th day of each month
for the prior month and at any other time as WFFPC may require, Borrower shall
deliver to WFFPC an Availability Statement, a Schedule of Receivables and
Assignment, an aging of Receivables and such other documentation as WFFPC may
require. In addition, prior to any WFFPC Receivable being included within the
Borrowing Base, Borrower shall deliver the following at such time: (i) a written
release of SSB’s liens in such pool of Receivables, which release shall include
any other Collateral in which Borrower has or at any time acquires an interest
in connection with the Receivables being submitted, duly executed by SSB; and
(ii) a UCC-3 partial release in recordable form with respect to SSB’s liens in
the pool of Receivables being submitted and their proceeds. All WFFPC
Receivables of Borrower shall be stamped and assigned to WFFPC as follows to
evidence the assignment to WFFPC:

 

The within instrument or agreement is pledged as collateral to Wells Fargo
Financial Preferred Capital, Inc.

 

Borrower shall: (a) deliver to the custodian under the Custodian Agreement, as
the bailee and designee of WFFPC, or, upon and anytime after an Event of
Default, to WFFPC, the WFFPC Receivables and all Documents, General Intangibles
and Instruments relating to WFFPC Receivables; (b) execute and deliver to WFFPC
a depository account control agreement with respect

 

12



--------------------------------------------------------------------------------

to the WFFPC Receivables Account, in form and substance satisfactory to WFFPC
(the “Deposit Account Control Agreement”); and (c) execute and deliver to WFFPC,
for the benefit of WFFPC, such assignments, mortgages, financing statements,
amendments thereto and continuation statements thereof, in form satisfactory to
WFFPC, and such additional agreements, documents or instruments as WFFPC may,
from time to time, require to evidence, perfect and continue to perfect WFFPC’s
liens and security interests granted hereunder. For purposes of this Article 3,
the parties hereto agree that, until WFFPC shall otherwise designate, the
custodian(s) under the Custodian Agreement as from time to time in effect, shall
be deemed to be the designee of WFFPC and WFFPC shall have the right, at any
time and from time to time, to direct or redirect the delivery of all or any of
the foregoing items to any other designee. WFFPC may in its sole discretion
record or file any such document, instrument or agreement, including, without
limitation, this Agreement, as it may from time to time deem desirable.

 

Section 3.4 Collections. Notwithstanding the assignment (but not in any way to
be deemed or construed to impair or affect the security interest granted
hereunder) of the WFFPC Receivables by Borrower to WFFPC, until notice to the
contrary is provided to Borrower by WFFPC or until the occurrence of a Default
or an Event of Default, Borrower may service, manage, enforce and receive
Collections on Collateral for the account of WFFPC. Borrower shall have no power
to make any allowance or credit to any obligor which is contrary to Borrower’s
loan policies and procedures on the date of this Agreement or which is contrary
to the customary policies and procedures of a prudent bank or finance company
without WFFPC’s prior written consent.

 

Borrower shall establish a depository account with a financial institution
acceptable to WFFPC, designated as the WFFPC Receivables Account, into which
Borrower shall deposit all proceeds of the Collateral (including WFFPC
Receivables) unless and until WFFPC notifies Borrower pursuant to the following
paragraph that proceeds of Collateral (including WFFPC Receivables) are to be
deposited to an account over which WFFPC has exclusive control. No other funds
shall be commingled with the proceeds of Collateral (including WFFPC
Receivables) deposited to such account. Borrower may make withdrawals from such
account, without the co-signature of WFFPC, in the ordinary course of its
business. If SSB is the institution with which such account is established,
Borrower shall provide WFFPC with a written waiver by SSB of any security
interest or right of setoff it might otherwise have with respect to such
account. Upon notification from WFFPC pursuant to the following paragraph that
proceeds of Collateral (including WFFPC Receivables) are to be deposited to an
account over which WFFPC has exclusive control, Borrower shall transfer the
balance of the WFFPC Receivables Account to the account controlled by WFFPC.

 

Upon notice by WFFPC following an Event of Default, WFFPC may require Borrower
to endorse and deposit all Collections from Collateral (including WFFPC
Receivables) within one Business Day of receipt thereof and in the original form
received (except for the endorsement of Borrower, if necessary, to enable the
collection of instruments for the payment of money, which endorsements Borrower
hereby agrees to make) in such account maintained with such depository as WFFPC
may from time to time specify, such account to limit withdrawals by Borrower
therefrom only to the order of WFFPC, but to permit withdrawals by WFFPC
therefrom without the co-signature of Borrower. Following an Event of Default,
WFFPC may also require Borrower to enter into an appropriate lockbox agreement
with WFFPC or another financial institution acceptable to WFFPC, in form and
content acceptable to WFFPC, with respect to opening and maintaining a lock box
arrangement for the Collections from Collateral (including WFFPC Receivables).
Such lock box agreements shall be irrevocable so long as Borrower is indebted to
WFFPC under this Agreement.

 

13



--------------------------------------------------------------------------------

Section 3.5 Additional Rights of WFFPC; Power of Attorney.

 

(a) In addition to all the rights granted to WFFPC hereunder, WFFPC shall have
the right, at any time following the occurrence and during the continuance of an
Event of Default, to notify the obligors and account debtors of all WFFPC
Receivables to make payment thereon directly to WFFPC, and to take control of
the cash and non-cash proceeds of such Collateral; provided, however, that once
such notification is given to such obligors, it shall not be vitiated by a
subsequent cure of such default without the prior written consent of WFFPC. When
Collections received by WFFPC have been converted into cash form, WFFPC shall
forthwith apply the same first in discharge of all expenses, fees, costs and
charges including attorneys’ fees and costs of Collections; second to pay all
interest accrued under the Note and this Agreement; third to pay principal due
under the Note and this Agreement; and then to pay any other sums due to WFFPC
under the terms of this Agreement.

 

(b) Upon the occurrence of an Event of Default, Borrower irrevocably appoints
WFFPC its true and lawful attorney, with power of substitution, to act in the
name of Borrower or in the name of WFFPC or otherwise, for the use and benefit
of WFFPC, but at the cost and expense of Borrower, without notice to Borrower:
to demand, collect, receipt for and give renewals, extensions, discharges and
releases of any Collateral (including WFFPC Receivables); to institute and to
prosecute legal and equitable proceedings to realize upon any Collateral
(including WFFPC Receivables); to settle, compromise, or adjust claims; to take
possession and control in any manner and in any place of any cash or non-cash
items of payment or proceeds thereof; to endorse the name of Borrower upon any
notes, checks, drafts, money orders, or other evidences of payment of Collateral
(including WFFPC Receivables); to sign Borrower’s name on any instruments or
documents relating to any of the Collateral or on drafts against account
debtors; to do all other acts and things necessary, in WFFPC’s sole judgment, to
effect collection of the Collateral (including WFFPC Receivables) or protect its
security interest in the Collateral (including WFFPC Receivables); and generally
to sell in whole or in part for cash, credit or property to others or to itself
at any public or private sale, assign, make any agreement with respect to or
otherwise deal with the Collateral (including WFFPC Receivables) as fully and
completely as though WFFPC were the absolute owner thereof for all purposes,
except to the extent limited by any applicable laws and subject to any
requirement of notice to Borrower or other persons under applicable laws.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants and shall continue to represent and warrant to
WFFPC until Borrower’s obligations to WFFPC hereunder have been satisfied in
full and the Commitment has expired or otherwise has been terminated as follows:

 

Section 4.1 Representations and Warranties as to WFFPC Receivables.

 

(a) As to the WFFPC Receivables generally:

 

(i) To the best of Borrower’s knowledge, the original lender or seller had full
power and authority to make extensions of credit evidenced by the WFFPC
Receivables and all such WFFPC Receivables and all Books and Records related
thereto are genuine, based on enforceable contracts and are in all respects what
they purport to be;

 

14



--------------------------------------------------------------------------------

(ii) All WFFPC Receivables have been, to the best of Borrower’s knowledge, duly
authorized, executed, delivered by the parties whose names appear thereon and
are, to the best of Borrower’s knowledge, valid and enforceable in accordance
with their terms; constitute Chattel Paper; any chattels described in any WFFPC
Receivable are and will be accurately described and are and will be in the
possession of the parties granting the security interest therein; and Borrower
is and will be in possession of all titles with respect to any collateral
securing a WFFPC Receivable and will have the authority to have its lien noted
on the corresponding certificate of title;

 

(iii) The form and content of all WFFPC Receivables and the security related
thereto and the transactions from which they arose to the best of Borrower’s
knowledge, comply in all material respects (and in any event in all respects
necessary to maintain and ensure the validity and enforceability of the WFFPC
Receivables) with any and all applicable laws, rules and regulations including,
without limitation, applicable Consumer Finance Laws;

 

(iv) The original amount and unpaid balance of each WFFPC Receivable on
Borrower’s Books and Records and on any statement or schedule delivered to
WFFPC, including without limitation the Schedule of Receivables, is and will be
the true and correct amount actually owing to Borrower as of the date each WFFPC
Receivable is pledged to WFFPC, to the best of Borrower’s knowledge, is not
subject to any claim of reduction, counterclaim, set-off, recoupment or any
other claim, allowance or adjustment; and Borrower does not have any knowledge
of any fact which would impair the validity or collectibility of any WFFPC
Receivables;

 

(v) All security agreements, title retention instruments, and other documents
and instruments which are security for WFFPC Receivables contain a correct and
sufficient description of the personal property covered thereby, and, subject to
the rights of WFFPC hereunder and the interests of Borrower as holder of such
security agreements, title retention instruments or other documents or
instruments, are or create first and prior perfected security interests and
Liens;

 

(vi) At time of Borrower’s acquisition of the WFFPC Receivables, Borrower made
an adequate review of the obligor’s payment history and collection notes of each
WFFPC Receivable and determined that his or her ability to perform was
satisfactory and met the standards generally observed by prudent finance
companies acquiring portfolios on the secondary market and was in conformity in
all material respects with Borrower’s policies and standards; and

 

(vii) Borrower has good and valid indefeasible title to the WFFPC Receivables,
free and clear of all prior assignments, claims, liens, encumbrances and
security interests, and has the right to pledge and grant WFFPC a first priority
security interest in the WFFPC Receivables, in the manner provided in this
Agreement.

 

Section 4.2 Organization. Borrower is a Texas limited partnership duly organized
and validly existing under the laws of that state and has the power and
authority to engage in the business it conducts and is qualified and in good
standing, or comparable status, in those states wherein the nature of business
or property owned by it requires such qualification, is not required to be
qualified in any other state; or if not so qualified, no adverse effect would
result therefrom. The organizational number assigned to Borrower by the state of
its organization is 15200610.

 

Section 4.3 Perfection of Security Interest. Upon filing of financing statements
in all places necessary to perfect the security interests granted in Article 3
of this Agreement, and stamping the legend required under Section 3.3 of this
Agreement on such Collateral, WFFPC will have a first perfected security
interest in the Collateral.

 

15



--------------------------------------------------------------------------------

Section 4.4 No Violations. The making and performance of the Credit Documents do
not and will not violate any provisions of any law, rule, regulation, judgment,
order, writ, decree, determination or award or breach any provisions of the
charter, bylaws or other organizational documents of Borrower, or constitute a
default or result in the creation or imposition of any security interest in, or
lien or encumbrance upon, any assets of Borrower (immediately or with the
passage of time or with the giving of notice and passage of time, or both) under
any other contract, agreement, indenture or instrument to which Borrower is a
party or by which Borrower or its property is bound which would result in a
material adverse effect on Borrower or the Collateral, and no failure of it to
comply with any suit, law, rule, regulation, judgment, order, writ, decree,
determination or award would have an adverse effect.

 

Section 4.5 Power and Authority.

 

(a) Borrower has full power and authority under the law of the state of its
organization and under its agreement of limited partnership and other
organizational documents to enter into, execute and deliver and perform the
Credit Documents; to borrow monies hereunder, to incur the obligations herein
provided for and to pledge and grant to WFFPC a security interest in the
Collateral; and

 

(b) All actions (partnership or otherwise) necessary or appropriate for
Borrower’s execution, delivery and performance of the Credit Documents have been
taken.

 

Section 4.6 Validity of Agreements. Each of the Credit Documents is, or when
delivered to WFFPC will be, duly executed and constitute valid and legally
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms.

 

Section 4.7 Litigation. Except as described on Exhibit H, there is no order,
notice, claim, action, suit, litigation, proceeding or investigation pending or,
to the best of Borrower’s knowledge, threatened against or affecting Borrower,
whether or not fully covered by insurance.

 

Section 4.8 Compliance. Borrower is in compliance in all material respects with
all applicable laws and regulations, federal, state and local, material to the
conduct of its business and operations; Borrower possesses all material permits,
licenses, certificates of compliance and approval and grants of authority
necessary or required in the conduct of its business and the same are valid,
binding, enforceable and subsisting without any defaults thereunder or
enforceable adverse limitations thereon, and are not subject to any proceedings
or claims opposing the issuance, development or use thereof or contesting the
validity thereof; and no approvals, waivers or consents, governmental (federal,
state or local) or non-governmental, under the terms of contracts or otherwise,
are required by reason of or in connection with Borrower’s execution and
performance of the Credit Documents.

 

Section 4.9 Accuracy of Information; Full Disclosure.

 

(a) All financial statements, including any related schedules and notes appended
thereto, delivered and to be delivered to WFFPC pursuant to this Agreement have
been or will be prepared in accordance with GAAP and do and will fairly present
the financial condition of Borrower and its consolidated Subsidiaries, if any,
on the dates thereof and results of operations for the periods covered thereby
and discloses all liabilities (including contingent liabilities) of any kind of
Borrower.

 

16



--------------------------------------------------------------------------------

(b) Since the date of the most recent financial statements furnished to WFFPC,
there has not been any material adverse change in the financial condition,
business or operations of Borrower or the Collateral.

 

(c) All financial statements and other statements, documents and information
furnished by Borrower to WFFPC in connection with this Agreement and the Note
and the transactions contemplated hereunder do not and will not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements contained therein not misleading. Borrower has
disclosed to WFFPC in writing any and all facts which materially and adversely
affect the business, properties, operations or condition, financial or
otherwise, of Borrower, or Borrower’s ability to perform its obligations under
this Agreement and the Note.

 

Section 4.10 Taxes. Borrower has filed all tax returns which are required to be
filed and has paid when due all taxes, license and other fees with respect to
the Collateral and the business of Borrower except taxes contested in good faith
for which adequate reserves have been established by Borrower on its Books and
Records.

 

Section 4.11 Indebtedness. Borrower has no presently outstanding indebtedness or
obligations including contingent obligations and obligations under leases of
property from others, except the indebtedness and obligations described in
Exhibit H of this Agreement and in Borrower’s financial statements which have
been furnished to WFFPC from time to time pursuant to Section 6.2 of this
Agreement.

 

Section 4.12 Investments. At the time of this Agreement, Borrower has no direct
or indirect Subsidiaries or Affiliates, or investments in or loans to any other
individuals or business entities, except as described in Exhibit H of this
Agreement.

 

Section 4.13 Business Location. Borrower’s address set forth on the signature
page of this Agreement is the location of Borrower’s principal place of business
and such address, together with the addresses set forth on Exhibit I of this
Agreement, is the only location where Borrower keeps its records concerning the
Collateral. The location of all other places of business of Borrower and the
names in which Borrower conducts business at each such location are set forth in
Exhibit I to this Agreement. Borrower owns no real property.

 

Section 4.14 Partnership Interests. The partnership interests of Borrower are
owned as described on Exhibit H to this Agreement.

 

Section 4.15 ERISA. Borrower and any Subsidiary are in compliance in all
material respects with all applicable provisions of ERISA and the regulations
promulgated thereunder if such Persons are subject to such provisions and
regulations. To the best of Borrower’s knowledge, no reportable event, as such
term is defined in Title IV of ERISA (hereinafter called a “Reportable Event’),
has occurred with respect to, nor has there been terminated, any Plan, if any,
maintained for employees of Borrower or any Subsidiary.

 

17



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS TO LOAN

 

Section 5.1 Documents to be Delivered to WFFPC Prior to First Advance. Prior to
the first Advance, Borrower shall deliver or caused to be delivered to WFFPC:

 

(a) Credit Documents. This Agreement, the Note and all other Credit Documents
duly and properly executed by the parties thereto;

 

(b) Organizational Documents. Such documents and certificates as WFFPC may
request relating to the organization, existence and good standing of Borrower,
the authorization by Borrower’s board of directions of the transactions
contemplated hereby and any related matters, in form and substance satisfactory
to WFFPC;

 

(c) Opinion of Counsel. A written opinion of Borrower’s counsel addressed to
WFFPC in form and substance satisfactory to WFFPC in its sole discretion;

 

(d) Officer’s Certificate. A certificate, dated the date of this Agreement,
signed by the President of Borrower, in form and substance satisfactory to WFFPC
in its sole discretion;

 

(e) Subordination and Intercreditor Documents. The Subordination Agreement(s)
duly executed by each holder of Subordinated Debt, together with copies of the
documents, instruments and writings evidencing such Subordinated Debt, and the
Intercreditor Agreements duly executed by SSB, together with copies of the
documents, instruments and writings evidencing Borrower’s indebtedness to SSB
and, if deemed necessary by WFFPC, copies of amendments to such documents,
instruments and writings permitting Borrower to enter into the transactions
contemplated by this Agreement with WFFPC without causing a violation of such
documents, instruments and writings;

 

(f) Availability Statement. A completed Availability Statement required under
Section 2.1(b) of this Agreement;

 

(g) Request for Advance. A completed Request for Advance required under Section
2.7(a) of this Agreement;

 

(h) Insurance. Evidence of insurance issued by a reputable carrier with respect
to Borrower’s fire, casualty, liability, and other insurance covering its
Property, and any key owner/operator insurance;

 

(i) Searches. Uniform Commercial Code, tax and judgment searches against
Borrower in those offices and jurisdictions as WFFPC shall reasonably request
which shall show that no financing statement, liens, or assignments or other
filings have been filed or remain in effect against Borrower or any Collateral
except for those Liens, financing statements, assignments or other filings with
respect to which the secured party or existing lender (i) has delivered to WFFPC
Uniform Commercial Code termination statements or other documentation evidencing
the termination of its Liens and security interests in Collateral, (ii) has
agreed in writing to release or terminate its Lien and security interest in
Collateral upon receipt of proceeds of the Advances, (iii) has delivered a
Subordination Agreement to WFFPC with respect to its Lien and security interest
in the Collateral, or (iv) has exchanged (in the case of SSB) an Intercreditor
Agreement with WFFPC, all in a form and substance satisfactory to WFFPC in its
sole discretion;

 

18



--------------------------------------------------------------------------------

(j) SSB’s and FSBF, LLC’s Board Minutes. A copy of the minutes of a meeting of
the board of directors of (i) SSB, certified by the corporate secretary of SSB
and in form and substance satisfactory to WFFPC, authorizing SSB’s execution of
the Intercreditor Agreement and (ii) FSBF, LLC authorizing Borrower’s execution
of this Agreement and the other Credit Documents;

 

(k) Other Documents. Such additional documents as WFFPC reasonably may request.

 

Section 5.2 Conditions to all Advances. The obligation of WFFPC to make each
subsequent Advance hereunder pursuant to Section 2.1 is conditioned upon (a)
Borrower’s satisfaction of each of the conditions specified in Sections 2.1,
3.2, 3.3, 5.1(f) and 5.1(g), (b) the continuing accuracy of the representations
and warranties made by Borrower under this Agreement, (c) the absence, after
giving effect to such Advance and the receipt of the proceeds thereof and the
retirement of any indebtedness then being retired out of the proceeds of such
Advance, of any Default or Event of Default; (d) WFFPC’s receipt of a collateral
assignment with respect to all Collateral and (e) WFFPC’s receipt of a payoff
letter (in form and substance satisfactory to WFFPC) with respect to any
Receivables to be pledged and assigned to WFFPC in connection with such Advance.

 

ARTICLE 6

BORROWER’S AFFIRMATIVE COVENANTS

 

In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations have been satisfied in full
and the Commitment has expired or otherwise has been terminated, Borrower
covenants and agrees as follows:

 

Section 6.1 Borrower’s Place of Business and Books and Records. Borrower will
promptly advise WFFPC in writing of (a) the establishment of any new places of
business by Borrower and of the discontinuance of any existing places of
business of Borrower; and (b) the creation of any new Subsidiaries or affiliated
entities.

 

Section 6.2 Reporting Requirements. Borrower will deliver to WFFPC:

 

(a) within 20 days after the end of each month, company prepared financial
statements of Borrower’s business for such previous month, consisting of a
balance sheet, income statement and consolidating schedules as of the end of
such month, all in reasonable detail, prepared in accordance with GAAP
consistently applied, subject to year-end adjustments;

 

(b) within 120 days after the close of each fiscal year, commencing with the
fiscal year ending June 30, 2005, consolidated financial statements of Borrower
and its consolidated Subsidiaries for the fiscal year then ended consisting of a
balance sheet, income statement and statement of cash flow of Borrower and its
consolidated Subsidiaries as of the end of such fiscal year, all in reasonable
detail, including all supporting schedules and footnotes, prepared in accordance
with GAAP consistently applied, and shall be certified without qualification by
an independent certified public accountant selected by Borrower and acceptable
to WFFPC and accompanied by the unqualified opinion of such accountant; and
cause WFFPC to be furnished at the time of completion thereof, a copy of any
management letter for Borrower and its consolidated Subsidiaries prepared by
such certified public accounting firm.

 

19



--------------------------------------------------------------------------------

(c) the documents required to be furnished pursuant to Section 3.3 of this
Agreement;

 

(d) within 20 days after the end of each month, for the month then ending,
reports in form and substance satisfactory to WFFPC, as required pursuant to
Section 3.3, setting forth an aging of Receivables, Schedule of Receivables and
Assignment, Static Pool Report and an Availability Statement;

 

(e) within 20 days after the end of each calendar quarter, Borrower’s lifetime
remaining loss projections as of the quarter then-ended, in form and substance
satisfactory to WFFPC;

 

(f) upon request by WFFPC from time to time, copies of Borrower’s income tax
returns, including any schedules attached thereto, filed with the Internal
Revenue Service;

 

(g) within 20 days after the end of each month, as of the last day of the month
then ending, books and records consisting of data tape information in a format
acceptable to WFFPC for Borrower’s Receivables portfolio;

 

(h) upon their receipt by Borrower, all internal audit and regulatory reports
prepared by or with respect to Borrower, to the extent Borrower is permitted to
share such reports with WFFPC by the regulatory authorities with jurisdiction
over Borrower and/or SSB;

 

(i) within 120 days after the close of each fiscal year, commencing with the
fiscal year ending June 30, 2005, consolidated financial statements of SSB for
the fiscal year then ended consisting of a balance sheet, income statement and
statement of cash flow as of the end of such fiscal year, all in reasonable
detail, including all supporting schedules and footnotes, prepared in accordance
with GAAP consistently applied, and shall be certified without qualification by
an independent certified public accountant selected by SSB and acceptable to
WFFPC and accompanied by the unqualified opinion of such accountant; and cause
WFFPC to be furnished at the time of completion thereof, a copy of any
management letter for SSB prepared by such certified public accounting firm.

 

(j) Within 120 days after the date of each fiscal year, an annual certificate
signed by an executive officer of Borrower in the form of Exhibit J attached
hereto.

 

Section 6.3 Borrower’s Books and Records. Borrower will keep accurate and
complete Books and Records concerning the Collateral and all transactions with
respect thereto consistent with sound business practices and will comply with
WFFPC’s reasonable requirements, from time to time in effect, including those
concerning the submission of reports on all items of Collateral including those
which are deemed to be delinquent. The form of delinquency reports, the
frequency with which such reports shall be submitted to WFFPC (which in any case
shall be no less frequently than monthly) and the standards for determining
which Collateral transactions are deemed delinquent for this purpose, shall at
all times be satisfactory to WFFPC. WFFPC shall have the right at any time and
from time to time during regular business hours, upon WFFPC’s giving of 24
hours’ notice to Borrower, to inspect, audit, and copy the Books and Records of
Borrower and inspect and audit any Collateral. Prior to an Event of Default,
WFFPC may not conduct more than four (4) audits for any twelve (12) month
period. After an Event of Default occurs, neither such frequency limitation nor
prior notice requirement shall apply.

 

Section 6.4 Financial Covenants. At all times Borrower shall maintain the
following

 

20



--------------------------------------------------------------------------------

financial covenants (based on the consolidated financial statements of FSB
Financial, Ltd. and all its subsidiaries, provided that the financial statements
of Special Purpose Subsidiaries shall be ignored for purposes of determining
Borrower’s compliance with these covenants):

 

(a) EBITDA Ratio. An EBITDA Ratio of not less than 1.50 to 1.00 as of the end of
each calendar quarter.

 

(b) WFFPC Debt to Capital Base Ratio. A WFFPC Debt to Capital Base Ratio of not
more than 4.50 to 1.0 as of the end of any calendar month.

 

(c) Senior Debt to Capital Base Ratio. A Senior Debt to Capital Base Ratio of
not more than 7.00 to 1.0 as of the end of any calendar month. In addition to
the foregoing, the ratio obtained by dividing (a) average Senior Debt for the
most recent twelve (12) months by (b) average Capital Base for the most recent
twelve (12) months, shall not be more than 6.5 to 1.0 as of the end of any
calendar month. For purposes of the foregoing calculation during the first
twelve (12) months after the effective date of this Agreement, the entire amount
of Existing Long-Term Unsecured Debt shall be excluded from the average Senior
Debt and the pro rata portion of Existing Long-Term Unsecured Debt outstanding
shall be included, without duplication, in the average Capital Base for such
period.

 

(d) Charge-off Policy. WFFPC Receivables must be Charged-off in the month they
become 120 days or more delinquent on a contractual aging basis.

 

(e) Minimum Capital Base. A Capital Base of at least $10,000,000 at all times.

 

(f) Collateral Performance Indicator. A Collateral Performance Indicator of less
than 11% at all times.

 

Failure to comply with Section 6.4(d) shall not constitute an Event of Default.

 

Section 6.5 Compliance With Applicable Law.

 

(a) All Receivables shall comply in all material respects with all applicable
federal, state and local laws, rules, regulations, proclamations, statutes,
orders and interpretations (including all Consumer Finance Laws) at the time of
origination by the original lender and modification, if any, by Borrower.

 

(b) Borrower shall comply in all respects with all local, state and federal laws
and regulations, and the provisions and requirements of all permits,
certificates of compliance and approval issued by regulatory authorities, if
any, and other like grants of authority held by Borrower; and notify WFFPC
immediately (and in detail) of any actual or alleged failure to comply with or
perform, breach, violation or default under any such laws or regulations or
under the terms of any of such licenses, grants of authority, or of the
occurrence or existence of any facts or circumstances which with the passage of
time, the giving of notice or otherwise could create such a breach, violation or
default or could occasion the termination of any of such grants of authority.

 

(c) Should Borrower acquire any real property, Borrower agrees to notify WFFPC
of any actual environmental liability that exists with respect to such property
and of the assertion or claim of any such liability by any party.

 

21



--------------------------------------------------------------------------------

The parties expressly acknowledge and agree that Borrower’s failure to comply
with Section 6.5(a) shall not constitute and Event of Default hereunder unless
such failure relates to WFFPC Receivables having a value of greater than
$500,000.

 

Section 6.6 Notice of Default. Borrower will promptly notify WFFPC of the
occurrence of any Default or Event of Default hereunder or under the Note or of
any fact, condition or event which, with the giving of notice, passage of time,
or both, would become a Default or an Event of Default. Borrower also will
promptly notify WFFPC of the occurrence of any default or event of default under
the terms of its agreement with SSB, or of any fact, condition or event which,
with the giving of notice, passage of time, or both, would become a default or
an event of default under Borrower’s agreement with SSB. For purposes of any
Default or Event of Default due to a breach of the representations and
warranties of Borrower relating to WFFPC Receivables in Section 4.1(a), notice
shall be deemed given by Borrower to WFFPC by exclusion of any such WFFPC
Receivable in the delivery of the next required Availability Statement.

 

Section 6.7 Partnership Existence, Properties. Borrower will (a) do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence, rights and franchises; (b) maintain, preserve and protect all
licenses and trade names and preserve all the remainder of its property used or
useful in the conduct of its business; and (c) maintain in effect insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as shall be consistent with prudent business practices
in the industry and furnish to WFFPC from time to time, upon their request
therefor, evidence of same.

 

Section 6.8 Payment of Indebtedness; Taxes. Borrower will (a) pay all of its
indebtedness and obligations promptly and in accordance with normal terms; and
(b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that Borrower shall not be required to pay and discharge or
to cause to be paid and discharged any such indebtedness, tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings and Borrower shall have set aside on its books
adequate reserves (as may be required in accordance with GAAP) with respect to
any such indebtedness, tax, assessment, charge, levy or claim, so contested.

 

Section 6.9 Notice Regarding Any Plan. If a Plan is maintained in whole or in
part for the employees of Borrower or any Subsidiary, Borrower shall furnish to
WFFPC:

 

(a) as soon as possible, and in any event within 20 days after any senior
officer of Borrower knows or has reason to know that any Reportable Event has
occurred with respect to any Plan maintained in whole or in part for the
employees of Borrower or any Subsidiary, a statement of the President or
Treasurer of Borrower setting forth details as to such Reportable Event and the
action which is proposed to be taken with respect thereto, together with a copy
of the notice of such Reportable Event given to the Pension Benefit Guaranty
Corporation;

 

(b) promptly after receipt thereof, a copy of any notice which Borrower may
receive from the Pension Benefit Guaranty Corporation relating to the intention
of Borrower to terminate any Plan maintained in whole or in part for the benefit
of employees of Borrower or any Subsidiary or to appoint a trustee to administer
any such Plan;

 

22



--------------------------------------------------------------------------------

(c) promptly after receipt thereof, a copy of any notices received by Borrower
or any Subsidiary from any Multiemployer Plan (as defined in Section 3(37) of
ERISA) relating to any contribution, delinquency or withdrawal liability
assessment; and

 

(d) promptly after receipt thereof, a copy of any notice received by Borrower or
any Subsidiary from any governmental agency concerning any audit, assessment,
claim, investigation or initiation of any action with regard to the any such
Plan.

 

Section 6.10 Other Information. From time to time upon request of WFFPC,
Borrower will furnish to WFFPC such additional information and reports regarding
the Collateral and the operations, businesses, affairs, prospects and financial
condition of Borrower and its Subsidiaries as WFFPC may reasonably request.

 

Section 6.11 Litigation. Borrower will promptly notify WFFPC of any litigation
or action instituted or, to Borrower’s knowledge, threatened against Borrower or
any of its Subsidiaries and of the entry of any judgment or lien against any
property of Borrower in an amount of $250,000 or more as to any separate action,
litigation, judgment or lien instituted, threatened or entered or in an
aggregate amount of $1,000,000 or more as to all actions, litigation, judgment,
or liens instituted, threatened or entered.

 

Section 6.12 Business Location, Legal Name and State of Organization. Borrower
shall notify WFFPC: (a) at least 30 days prior to: (i) any proposed change in
its principal place of business, its legal name or its state of organization;
(ii) any additional places of business of Borrower or any Subsidiaries; and
(iii) the names in which Borrower or any Subsidiary conducts business at each
such location; and (b) at least one Business Day prior to any proposed change in
or additional custodians under any Custodian Agreement (which change in or
additional custodian shall be acceptable to WFFPC in its sole discretion). Upon
request of WFFPC, Borrower will execute and deliver such additional financing
statements, amendments thereto, Custodian Agreement(s) or amendments thereto and
such other additional documents, instruments and writings, and take such other
action as WFFPC shall request to obtain, maintain or continue its perfected and
first priority Lien on and security interest in the Collateral (including the
WFFPC Receivables); provided, prior to the occurrence of an Event of Default,
Lender shall not require that Borrower change the notation of the secured party
on certificates of titles to the motor vehicles securing the WFFPC Receivables.

 

Section 6.13 Operations. Borrower shall maintain satisfactory buying guidelines
and operating standards, including, with respect to each obligor of each WFFPC
Receivable, an adequate review of the obligor’s payment history and collection
notes and a determination that his or her ability to perform is satisfactory and
meets the standards generally observed by prudent finance companies acquiring
portfolios on the secondary market and is in conformity in all material respects
with Borrower’s policies and standards

 

Section 6.14 Further Assurances. Borrower shall from time to time execute and
deliver to WFFPC such other documents and shall take such other action as may be
reasonably requested by WFFPC in order to implement or effectuate the provisions
of, or more fully perfect the rights granted or intended to be granted by
Borrower to WFFPC pursuant to the terms of this Agreement, the Note or any other
Credit Documents.

 

23



--------------------------------------------------------------------------------

Section 6.15 Sale of WFFPC Receivables. Borrower shall provide WFFPC with five
(5) days prior written notice of the sale of any Collateral (including the WFFPC
Receivables) and shall have the proceeds of any such sales wired directly to
WFFPC.

 

ARTICLE 7

NEGATIVE COVENANTS

 

Borrower covenants and agrees with WFFPC that until all Obligations have been
satisfied in full and the Commitment has expired or otherwise has been
terminated, Borrower will not do any of the following without the prior written
consent of WFFPC:

 

Section 7.1 Payments to and Transactions with Affiliates. (a) Make any loan,
advance, extension of credit or payment to any Affiliate, officer, employee,
member, manager, partner or director of Borrower or any Affiliate, which in the
aggregate exceed $10,000 or (b) enter into any other transaction, including,
without limitation, the purchase, sale, lease or exchange of property, or the
rendering or any service, to or with any Affiliate or any partner, officer, or
employee of Borrower or any Affiliate, except for other transactions with or
services rendered to any Affiliate of Borrower in the ordinary course of
business and pursuant to the reasonable requirements of the business of such
Affiliate and upon terms found by the board of directors of Borrower to be fair
and reasonable and no less favorable to Borrower than would obtain in a
comparable arms’ length transaction with a person or entity not affiliated with
or employed by Borrower (including, without limitation, the transactions
contemplated by Borrower’s agreement with SSB pursuant to which SSB provides
funding for Borrower’s acquisition of Receivables other than the Collateral);
provided, however, that Borrower may in any event pay reasonable compensation to
any such employee or officer in the ordinary course of Borrower’s business
consistent and commensurate with Borrower’s past practices, and provided further
that Borrower may obtain and repay short term loans from SSB, SWS Group or
Southwest Securities Incorporated for so long as no Event of Default exists
hereunder or is caused by any such loans or repayments.

 

Section 7.2 Restricted Payments. Make any Restricted Payment, except that
Borrower may (a) make distributions to its partners for taxes and (b) make
payments of principal of and interest on Subordinated Debt not otherwise
prohibited under the subordination provisions applicable to such Subordinated
Debt, provided, in each case, immediately prior to and after giving effect to
any distribution or payment no Default or Event of Default shall exist.

 

Section 7.3 Guaranties. Guarantee or assume or agree to become liable in any
way, either directly or indirectly, for any additional indebtedness or liability
of others except to endorse checks or drafts in the ordinary course of business.

 

Section 7.4 Nature of Business. Engage in any business other than the business
in which Borrower currently is engaged or make any material change in the nature
of the financings which Borrower extends, including without limiting the
generality of the foregoing, matters relating to size, type, term, nature and
dollar amount.

 

Section 7.5 Negative Pledge. Assign, discount, pledge, sell, grant a Lien in or
otherwise dispose of or encumber any Collateral (including the WFFPC
Receivables).

 

Section 7.6 Investments and Acquisitions. Make any investments in any other
firm, entity or corporation; or enter into any new business activities or
ventures not related to Borrower’s business

 

24



--------------------------------------------------------------------------------

existing as of the date of this Agreement; or create or form any Subsidiary of
Borrower, provided, however, that this Section shall not be deemed to prohibit
Borrower from forming one or more Special Purpose Subsidiaries.

 

Section 7.7 Compliance with Formula. Permit the aggregate amount of all Advances
outstanding at any time to exceed the Borrowing Base.

 

Section 7.8 Mergers, Sales, Divestitures. Acquire all or substantially all of
the shares of stock of or other equity interest in any entity, be a party to any
consolidation or merger or sell, transfer or otherwise dispose of any Collateral
(including the WFFPC Receivables).

 

Section 7.9 Use of Proceeds. Use the proceeds of any loan or advance made by
WFFPC hereunder for purposes other than in connection with Borrower’s general
corporate purposes, including consumer lending activities and working capital.
No portion of the proceeds of any loan or advance made by WFFPC hereunder will
be used, directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board of Governors of the Federal Reserve System,
including, without limitation, Regulations U and X.

 

Section 7.10 Ownership and Management. Allow Borrower to be owned and controlled
directly or indirectly by any person or entity other than the partners and
senior management that own and control Borrower as of the date of this
Agreement, provided that Steve Burke may transfer his partnership interests in
Borrower to any of the other partners or to a third party upon his termination
or retirement from employment by Borrower without causing a violation of this
covenant.

 

Section 7.11 Amendment to Subordinated Debt. Amend or permit the amendment of
the documents and instruments evidencing Subordinated Debt or make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination provisions applicable to such Subordinated
Debt.

 

ARTICLE 8

EVENTS OF DEFAULT

 

Each of the following events shall constitute an Event of Default under this
Agreement:

 

Section 8.1 Failure to Make Payments. The failure of Borrower to make any
payment of principal or interest under the Note or this Agreement or any other
payment hereunder or in respect of any other Obligation within 10 days of the
date when due.

 

Section 8.2 Information, Representations and Warranties. Any financial
statement, written information furnished or representation or warranty,
certificates, document or instrument made or given by Borrower herein or
furnished in connection herewith shall be false, misleading or incorrect;
provided, however, that with respect to clerical or administrative errors,
Borrower shall have 10 days following the date on which Borrower had or should
have had actual knowledge of such error in which to correct such error to
WFFPC’s reasonable satisfaction.

 

Section 8.3 Financial and Negative Covenants. The failure of Borrower to
observe, perform or comply with any of the covenants set forth in Sections 6.4
or 7.1 through 7.12 of this Agreement, which failure has not been resolved to
WFFPC’s reasonable satisfaction within 5 days after the earlier of (a) the date
on which Borrower had or should have had actual knowledge of such failure

 

25



--------------------------------------------------------------------------------

or (b) the date on which Borrower was required to report the same to WFFPC
pursuant to the applicable provisions of this Agreement or (c) the date on which
WFFPC gave notice to Borrower of such failure.

 

Section 8.4 Covenants and Agreements. The failure of Borrower to observe,
perform or comply with any other covenant, warranty, agreement or provision of
the Note or this Agreement or any other Credit Document, which failure has not
been cured to WFFPC’s reasonable satisfaction within 15 days after the earlier
of (a) the date on which Borrower had or should have had knowledge of such
failure, or (b) the date on which WFFPC gave notice to Borrower of such default.

 

Section 8.5 Collateral. At any time after the grant to WFFPC of a security
interest in or Lien upon any Collateral (including the WFFPC Receivables),
WFFPC’s interest therein shall for any reason cease to be a valid and subsisting
first priority and only Lien in favor of WFFPC; provided, however, that any
Event of Default under this Section 8.5 arising out of the invalidity of a lien
on the motor vehicle securing a WFFPC Receivable shall be cured by the exclusion
of any such WFFPC Receivable in the delivery of the next required Availability
Statement.

 

Section 8.6 Defaults Under Other Agreements. Any default by Borrower under any
other agreement to which Borrower is a party and with respect to which the
amount claimed exceeds $200,000, singly or in the aggregate, not cured to
WFFPC’s reasonable satisfaction on or before the earlier of (a) the date 5 days
after Borrower had or should have had knowledge of such default, or (b) the date
on which the applicable indebtedness in excess of $200,000, singly or in the
aggregate, of Borrower is accelerated or rights of Borrower are terminated.

 

Section 8.7 Certain Events. The occurrence of any of the following with respect
to Borrower:

 

(a) Voluntary Proceedings. It shall (i) apply for or consent to the appointment
of a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due as defined in the United States Bankruptcy Code, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code, (v) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code, or (vi) take any partnership
action for the purpose of effecting any of the foregoing.

 

(b) Involuntary Proceeding. A proceeding or case shall be commenced against it
without its application or consent in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of it, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for it or of all or any substantial
part of its assets, or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case shall continue
undismissed or unstayed and in effect, for a period of 45 days, or an order for
relief against it shall be entered in an involuntary case under the Bankruptcy
Code.

 

(c) Change in Ownership or Control. Borrower shall be owned or controlled
directly or indirectly by any person or entity other than the partners that own
or control Borrower as of the date of this Agreement, provided that the transfer
of Steve Burke’s partnership interests in Borrower to one or more of the other
partners or to a third party upon his termination or retirement from employment
by Borrower shall not constitute a violation of this covenant.

 

26



--------------------------------------------------------------------------------

Section 8.8 Possession of Collateral. A judgment creditor of Borrower shall take
possession or file proceedings to attempt to take possession of any of the
Collateral by any means including without limitation, by levy, distraint,
replevin, self-help, seizure or attachment.

 

Section 8.9 Credit Documents. An event of default (however defined) shall occur
under any Credit Document or under any other security agreement, guaranty,
mortgage, deed of trust, assignment or other instrument or agreement securing or
supporting any obligation of Borrower under this Agreement or under the Note.

 

Section 8.10 Material Adverse Change. A material adverse change in the business
or financial condition of Borrower shall occur that, in the reasonable credit
judgment of WFFPC, would impair the ability of Borrower to repay the Loan or
materially impair the Collateral.

 

Section 8.11 OTS. SSB is not considered “well capitalized” by the OTS.

 

ARTICLE 9

REMEDIES OF WFFPC AND WAIVER

 

Section 9.1 WFFPC’s Remedies. Immediately upon the occurrence of any Event of
Default specified in this Agreement, the obligation of WFFPC to make Advances
shall terminate and WFFPC may declare the Loan made pursuant to this Agreement
and any other Obligation, together with all accrued interest, immediately due
and payable without presentment, notice of dishonor, protest or further notice
of any kind, all of which Borrower hereby expressly waives. Upon such occurrence
and/or declaration, WFFPC shall have, in addition to the rights and remedies
given to it by the Note and this Agreement and the other Credit Documents, all
the rights and remedies of a secured party as provided in the Iowa Uniform
Commercial Code (regardless of whether such Code has been adopted in the
jurisdiction where such rights and remedies are asserted) and without limiting
the generality of the foregoing, and without demand of performance and without
other notice (except as specifically required by the Note or this Agreement or
the documents executed in connection herewith) or demand whatever to Borrower
all of which are hereby expressly waived, WFFPC may, in addition to all the
rights conferred upon it by law, exercise one or more of the following rights
successively or concurrently: (a) to take possession of the Collateral, or any
evidence thereof, proceeding without judicial process or by judicial process
(without a prior hearing or notice thereof, which Borrower hereby expressly
waives), (b) to lawfully dispose of the whole or any part of the Collateral
(including the WFFPC Receivables), or any other Property, instrument or document
pledged as security for any Obligation at public or private sale, without
advertisement or demand upon Borrower, or upon any obligor of any Collateral
(including the WFFPC Receivables), or any other security, the same being hereby
waived, except to the extent otherwise required by law, with the right on the
part of WFFPC or their respective nominees to become the purchaser thereof as
provided by law absolutely freed and discharged from any equity of redemption,
and all trusts and other claims whatsoever; (c) after deduction of all
reasonable legal and other costs and expenses permitted by law, including
attorneys’ fees, to apply the Collateral or all or any portion of proceeds
thereof on account of, or to hold as a reserve against, all Borrower’s
Obligations; and (d) to exercise any other rights and remedies available to it
by law or agreement. Any remainder of the proceeds after satisfaction in full of
Borrower’s Obligations shall be distributed as required by applicable law.
Notice of any sale or disposition of Collateral shall be given to Borrower at
least 10 Business Days before any intended public sale or the time after which
any intended private sale or other disposition of the Collateral is to be made,
which Borrower agrees shall be reasonable notice of such sale or other
disposition. Notwithstanding the

 

27



--------------------------------------------------------------------------------

foregoing, upon the occurrence of an Event of Default described in Section
8.7(a) or (b) hereof, the Loan made pursuant to this Agreement and all other
Obligations, together with all accrued interest, shall be immediately due and
payable in full without presentment, demand, or protest or notice of any kind,
all of which Borrower hereby expressly waives.

 

Section 9.2 Waiver and Release by Borrower. To the extent permitted by
applicable law, Borrower: (a) waives (i) presentment and protest of the Notes
and this Agreement or any Collateral (including the WFFPC Receivables) held by
WFFPC on which Borrower is any way liable and (ii) notice and opportunity to be
heard, after acceleration in the manner provided in Article 9 of this Agreement,
before exercise by WFFPC of the remedies of self-help or set-off permitted by
law or by any agreement with Borrower, and except where required hereby or by
law, notice of any other action taken by WFFPC; and (b) releases WFFPC and its
respective officers, attorneys, agents and employees from all claims for loss or
damage caused by any act or omission on the part of WFFPC or its respective
officers, attorneys, agents and employees, except willful misconduct or gross
negligence.

 

Section 9.3 No Waiver. Neither the failure nor any delay on the part of WFFPC to
exercise any right, power or privilege under the Note or this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other further exercise of any right,
power or privilege.

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1 Indemnification and Release Provisions. Borrower hereby agrees to
defend WFFPC and its directors, officers, agents, employees and attorneys from,
and hold each of them harmless against, any and all losses, liabilities
(including without limitation settlement costs and amounts, transfer taxes,
documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation fees and disbursements of attorneys, incurred by any of them
arising out of or in connection with or by reason of this Agreement, the making
of the Loan or any Collateral, or any other Credit Document, including, without
limitation, any and all losses, liabilities, claims, damages, interest,
judgments, costs or expenses related to or arising under any Consumer Finance
Laws or applicable environmental statutes or the application of any such statute
to Borrower’s properties or activities, other than such losses, liabilities,
claims, damages, interest, judgments, costs or expenses which has been
determined by a court of competent jurisdiction to have been caused by the gross
negligence or willful misconduct of WFFPC. Borrower hereby releases WFFPC and
its respective directors, officers, agents, employees and attorneys from any and
all claims for loss, damages, costs or expenses caused or alleged to be caused
by any act or omission on the part of any of them, other than such loss, damage
cost or expense which has been determined by a court of competent jurisdiction
to have been caused by the gross negligence or willful misconduct of WFFPC. All
obligations provided for in this Section 10.1 shall survive any termination of
this Agreement or the Commitment and the repayment of the Loan.

 

Section 10.2 Amendments. Unless otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement nor consent to any
departure by Borrower therefrom shall in any event be effective unless the same
shall be in writing and signed by WFFPC.

 

Section 10.3 APPLICABLE LAW. THIS AGREEMENT AND ALL DOCUMENTS

 

28



--------------------------------------------------------------------------------

EXECUTED IN CONNECTION HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE
PERFORMABLE IN THE STATE OF IOWA AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA

 

Section 10.4 Notices. All communications provided for hereunder shall be in
writing and shall be deemed to have been delivered, if delivered in person, or
sent by certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier or by telecopier, to the addresses set forth on the signature
page of this Agreement for each party, or to such other address as any party
shall specify to the other party in writing.

 

Section 10.5 Termination and Release. This Agreement shall not terminate until
all amounts due under the Note, this Agreement and any other Credit Document and
other Obligations, together with all interest and costs due, shall have been
indefeasible paid in full and the Commitment has expired or otherwise has been
terminated. Upon such termination and payment, the Collateral securing the Loan,
the Notes, this Agreement and the other Obligations shall be released from the
provisions of this Agreement and any right, title and interest of WFFPC in or to
the same shall cease. Thereafter, WFFPC agrees to deliver to Borrower such
documents as Borrower may reasonably request to release of record any security
interest or lien of WFFPC in the Collateral.

 

Section 10.6 Costs, Expenses and Taxes. Borrower agrees to pay immediately upon
demand therefor, all legal fees and out-of-pocket expenses of WFFPC related to
the preparation, negotiation, documentation, execution, filing or delivery of
this Agreement or any other Credit Document, up to $25,000, and any and all
waivers, amendments or modifications of any of the Credit Documents or any of
the terms and provisions thereof and, following any Default or Event of Default
hereunder, any and all audits and required inspections permitted under this
Agreement or any other Credit Document. In the event that this Agreement is
amended to include electronic chattel paper within the definition of Eligible
Receivables, WFFPC shall not assess a fee for such amendment, but shall be
entitled to receive payment from Borrower for all legal fees and out-of-pocket
expenses of WFFPC related to the preparation, negotiation, documentation,
execution, filing or delivery of such amendment. Prior to an Event of Default,
Borrower shall reimburse WFFPC up to $1,000 in expenses related to audits and
inspections described in Section 6.3. Borrower shall also pay immediately upon
demand therefor all fees (including without limitation, legal fees), costs and
other expenses incurred in connection with collection of the Loan, the
maintenance or preservation of the security interest in the Collateral, the
sale, disposition or other realization on the Collateral, or the enforcement of
WFFPC’s rights hereunder or under any Credit Document. In addition, Borrower
agrees to pay any and all stamp and other taxes or filing fees payable or
determined to be payable in connection with the execution and delivery of the
Note and this Agreement, the Collateral and other documents to be delivered
hereunder, and agrees to save WFFPC harmless from and against any and all
liabilities with respect to or resulting from any delay in payment or omission
to pay such taxes.

 

Section 10.7 Successors and Assigns. This Agreement shall bind and inure to the
benefit of each signatory, its successors and assigns, provided, however, that
Borrower may not make an assignment of this Agreement without the prior written
consent of WFFPC.

 

Section 10.8 JURISDICTION AND VENUE. THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT

 

29



--------------------------------------------------------------------------------

OR THE RELATIONSHIP ESTABLISHED HEREUNDER, SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE COURTS LOCATED IN THE COUNTY OF POLK, STATE OF IOWA, THE FEDERAL
COURTS WHOSE VENUE INCLUDES THE COUNTY OF POLK, STATE OF IOWA, OR, AT THE SOLE
OPTION OF WFFPC, IN ANY OTHER COURT IN WHICH WFFPC SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. THE PARTIES EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN ANY SUCH COURT, AND THE
PARTIES HEREBY WAIVE ANY OBJECTION WHICH EITHER MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION AND HEREBY CONSENT TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY ANY SUCH COURT. FURTHERMORE,
BORROWER AND WFFPC EACH WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF “FORUM NON CONVENIENS” OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 10.8. BORROWER AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY
BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE
PREPAID, TO BORROWER.

 

Section 10.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR WFFPC TO ENTER INTO THIS
AGREEMENT.

 

Section 10.10 Exchanging Information. Borrower understands that employees of
WFFPC, and its Affiliates, Wells Fargo & Company and Wells Fargo Financial, Inc.
were involved in the credit decision underlying this Agreement. Borrower
consents to the disclosure of confidential information to such employees of
WFFPC, and its Affiliates, Wells Fargo & Company and Wells Fargo Financial, Inc.
solely for such purpose and to the disclosure of such confidential information
in connection with the administration of this Agreement and the transactions
contemplated hereunder and for internal and external audit purposes. WFFPC shall
be entitled to provide all information received by WFFPC regarding the Borrower
and its Affiliates, on a need to know basis, to WFFPC’s prospective participants
in the Loan and Borrower waives any right of confidentiality it may have with
respect to such exchange of such information..

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

30



--------------------------------------------------------------------------------

Dated the date and year first written above.

 

BORROWER:   FSB FINANCIAL, LTD.

110 West Randol Mill Road, Suite 100

Arlington, TX 76011

Telephone: (817) 794-0001

Facsimile: (817) 548-1936

 

By:

 

 

By:

 

FSBF, LLC, its Managing Partner

 

 

/s/ Steve Burke

--------------------------------------------------------------------------------

Steve Burke, President

WFFPC:   WELLS FARGO FINANCIAL PREFERRED CAPITAL, INC.

1760 Market Street, Suite 300

Philadelphia, PA 19103

Telephone: (215) 569-1400

Facsimile: (215) 569-0251

 

 

 

By:

 

 

 

/s/ William Laird

--------------------------------------------------------------------------------

William Laird, Vice President

 

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 

S-1



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

  Form of Request for Advance

Exhibit B:

  Form of Availability Statement

Exhibit C:

  Form of Custodian Agreement

Exhibit D:

  [Intentionally Left Blank]

Exhibit E:

  Form of Promissory Note

Exhibit F:

  Form of Schedule of Receivables and Assignment

Exhibit G-1:

  Form of Subordination Agreement

Exhibit G-2:

  Form of Intercreditor Agreement

Exhibit H:

  Form of Disclosure Pursuant to Representations and Warranties

Exhibit I:

  Locations and Names of Borrower

Exhibit J:

  Form of Annual Certification



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS

   1     Section 1.1    Certain Definitions    1     Section 1.2    Rules of
Construction.    8

ARTICLE 2    THE REVOLVING CREDIT FACILITY

   9     Section 2.1    The Loan    9     Section 2.2    The Note    9    
Section 2.3    Method of Payment    9     Section 2.4    Interest.    9    
Section 2.5    Advances.    10     Section 2.6    Prepayment.    11

ARTICLE 3    SECURITY

   12     Section 3.1    Security Interest    12     Section 3.2    Financing
Statements    12     Section 3.3    Documents to be Delivered to WFFPC    12    
Section 3.4    Collections    13     Section 3.5    Additional Rights of WFFPC;
Power of Attorney.    14

ARTICLE 4    REPRESENTATIONS AND WARRANTIES

   14     Section 4.1    Representations and Warranties as to WFFPC Receivables.
   14     Section 4.2    Organization    15     Section 4.3    Perfection of
Security Interest    15     Section 4.4    No Violations    16     Section 4.5
   Power and Authority.    16     Section 4.6    Validity of Agreements    16  
  Section 4.7    Litigation    16     Section 4.8    Compliance    16    
Section 4.9    Accuracy of Information; Full Disclosure.    16     Section 4.10
   Taxes    17     Section 4.11    Indebtedness    17     Section 4.12   
Investments    17     Section 4.13    Business Location    17     Section 4.14
   Partnership Interests    17     Section 4.15    ERISA    17

ARTICLE 5    CONDITIONS TO LOAN

   18     Section 5.1    Documents to be Delivered to WFFPC Prior to First
Advance    18     Section 5.2    Conditions to all Advances    19

ARTICLE 6    BORROWER’S AFFIRMATIVE COVENANTS

   19     Section 6.1    Borrower’s Place of Business and Books and Records   
19     Section 6.2    Reporting Requirements    19     Section 6.3    Borrower’s
Books and Records    20     Section 6.4    Financial Covenants    20     Section
6.5    Compliance With Applicable Law.    21     Section 6.6    Notice of
Default    22     Section 6.7    Partnership Existence, Properties    22    
Section 6.8    Payment of Indebtedness; Taxes    22

 

i



--------------------------------------------------------------------------------

     Section 6.9    Notice Regarding Any Plan    22      Section 6.10    Other
Information    23      Section 6.11    Litigation    23      Section 6.12   
Business Location, Legal Name and State of Organization    23      Section 6.13
   Operations    23      Section 6.14    Further Assurances    23      Section
6.15    Sale of WFFPC Receivables    24 ARTICLE 7    NEGATIVE COVENANTS    24  
   Section 7.1    Payments to and Transactions with Affiliates    24     
Section 7.2    Restricted Payments    24      Section 7.3    Guaranties    24  
   Section 7.4    Nature of Business    24      Section 7.5    Negative Pledge
   24      Section 7.6    Investments and Acquisitions    24      Section 7.7   
Compliance with Formula    25      Section 7.8    Mergers, Sales, Divestitures
   25      Section 7.9    Use of Proceeds    25      Section 7.10    Ownership
and Management    25      Section 7.11    Amendment to Subordinated Debt or SSB
Debt    25 ARTICLE 8    EVENTS OF DEFAULT    25      Section 8.1    Failure to
Make Payments    25      Section 8.2    Information, Representations and
Warranties    25      Section 8.3    Financial and Negative Covenants    25     
Section 8.4    Covenants and Agreements    26      Section 8.5    Collateral   
26      Section 8.6    Defaults Under Other Agreements    26      Section 8.7   
Certain Events    26      Section 8.8    Possession of Collateral    27     
Section 8.9    Credit Documents    27      Section 8.10    Material Adverse
Change    27      Section 8.11    OTS    27 ARTICLE 9    REMEDIES OF WFFPC AND
WAIVER    27      Section 9.1    WFFPC’s Remedies    27      Section 9.2   
Waiver and Release by Borrower    28      Section 9.3    No Waiver    28 ARTICLE
10  MISCELLANEOUS    28      Section 10.1    Indemnification and Release
Provisions    28      Section 10.2    Amendments    28      Section 10.3   
APPLICABLE LAW    28      Section 10.4    Notices    29      Section 10.5   
Termination and Release    29      Section 10.6    Costs, Expenses and Taxes   
29      Section 10.7    Successors and Assigns    29      Section 10.8   
JURISDICTION AND VENUE    29      Section 10.9    WAIVER OF JURY TRIAL    30  
   Section 10.10    Exchanging Information    30

 

ii